Order and judgment modified so as to direct recovery by plaintiff of interest and participation under the agreement annexed to the complaint to be computed as follows: Interest upon the original loan at six per *744cent from the dates of the respective notes given therefor; interest on the additional advances at six per cent from the date of demand of payment; and participation interest on the original loan and the additional advances at nine per cent; and as so modified affirmed, with costs. In our opinion the clauses of the agreement in question which provided for interest and for participation in profits, when read together with the remainder of the agreement, and as shown by the evidence in the record, indicate that it was the intention of the parties that such interest and participation should be computed as above. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings will be made to support the judgment directed hereby. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur. Settle order on notice.